Citation Nr: 0701376	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post internal fixation, right shoulder.

2.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for muscle pains, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for joint pains, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for sleep disturbance, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to service connection for abnormal weight 
loss, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1982 and 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
fatigue, headaches, muscle pains, joint pains, sleep 
disturbances, and abnormal weight loss due to Gulf War 
Syndrome, and granted service connection with a 
noncompensable rating for status post internal fixation, 
right shoulder.  

The right shoulder disability was assigned a 10 percent 
rating effective April 2002; a 20 percent rating effective 
November 2003; and a 30 percent rating effective April 2005.

In correspondence received by the RO in January and August 
2005 the veteran raised the issue of an earlier effective 
date for the grant of service connection for status post 
internal fixation, right shoulder.  This claim, which has not 
been adjudicated, is referred to the RO for appropriate 
action.

The issue of a rating in excess of 30 percent for status post 
internal fixation, right shoulder, is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran has a history of fatigue and headaches while 
in service that were first documented and diagnosed prior to 
the beginning of the Persian Gulf War.

2.  The record contains no post-service complaints of 
fatigue.

3.  The veteran does have post-service complaints of 
headaches diagnosed as tension headaches.  He does not suffer 
from migraine headaches, and there is no record of any 
organic brain disease or traumatic brain injury.

4.  The veteran's sleep disorder did not begin during service 
and is not a chronic qualifying disability under 38 C.F.R. 
§ 3.317.

5.  The veteran's post-service complaints of muscle and joint 
pains are not demonstrated by objective evidence perceptible 
to an examining physician, or by other, non-medical, 
indicators capable of independent verification.

6.  The veteran does not have a weight loss disorder.


CONCLUSIONS OF LAW

1.  A fatigue disorder was not incurred in or aggravated by 
military service, nor may a qualifying chronic disability due 
to fatigue be presumed.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.317 (2006).

2.  A headaches disorder was not incurred in or aggravated by 
military service, nor may a qualifying chronic disability due 
to headaches be presumed.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.317 (2006).

3  A muscle pain disorder was not incurred in or aggravated 
by military service, nor may a qualifying chronic disability 
due to muscle pain be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.317 (2006).

4  A joint pain disorder was not incurred in or aggravated by 
military service, nor may a qualifying chronic disability due 
to joint pain be presumed.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.317 (2006).

5  A sleep disturbance disorder was not incurred in or 
aggravated by military service, nor may a qualifying chronic 
disability due to sleep disturbance be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.317 (2006).

6  A weight loss disorder was not incurred in or aggravated 
by military service, nor may a qualifying chronic disability 
due to weight loss be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1110; 
38 C.F.R. 
§§ 3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2006; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. 
§§ 501(a), 1117; 38 C.F.R. §3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue; signs or symptoms involving skin; headache; muscle 
pain; joint pain; neurologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower);, 
sleep disturbances; gastrointestinal signs or symptoms;, 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

For purposes of this decision the Persian Gulf War is defined 
as the period beginning August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts & Analysis.  The evidence confirms a history of easy 
fatigability, malaise, and headaches during service.  A 
service medical record (SMR) dated November 8, 1985, advises 
of "fatigue secondary to heat."  An SMR dated November 21, 
1985, documents complaints of dizziness and general malaise, 
diagnosed as "viral syndrome."  January 1986 SMRs document 
the veteran as having "general malaise due to meds."  A 
March 1986 SMR advises of "body aches with general 
malaise."  SMRs dated in January 1986 and April 1989 advise 
of easy fatigability.  SMRs dated in April 1989 also document 
complaints of fatigue, generalized malaise, and diffuse 
headaches.  Diagnosis on April 18, 1989, was "fatigue 
syndrome, possibly due to recent motorcycle accident which 
resulted in general anesthesia to repair right scapula."  
Diagnosis on April 28, 1989, was of "slowly resolving viral 
symptoms resembling mononucleosis."  An April 1990 SMR 
reflects the veteran's report of history of headaches, 
diagnosed as "tension" headaches.  Although diagnoses vary, 
these symptoms are ascribed to conclusive pathophysiology or 
etiology.  More importantly, these symptoms predate the onset 
of the Persian Gulf War.  

With regard to joint pain, the veteran reports that he 
injured his right shoulder while in service in a motor 
vehicle accident, for which he has been granted service 
connection.  The evidence also confirms the incurrence of 
other muscle and joint injuries during service.  A December 
1983 SMR documents the incurrence of a small abrasion and 
swelling to the veteran's right shin after the veteran banged 
his leg on a "centerboard."  SMRs dated in September 1985 
document the incurrence of a "muscle strain" to the right 
upper leg, which occurred during a game of football.  A 
November 1986 SMR documents a hamstring pull which occurred 
while the veteran was playing ball.  A September 1987 SMR 
documents a complaint of left calf pain, which began after 
the veteran's left calf was kneed during a game of football.  
An April 1990 SMR documents complaints of knee joint pain.  
While these records show complaints of joint and/or muscle 
pain during service, the Board notes that these sports injury 
symptoms also predate the Persian Gulf War.

During a November 2003 compensation and pension (C&P 
examination) the veteran complained of pains in his back and 
shoulder, but according to the examiner, the veteran was very 
vague and non-specific regarding these complaints and their 
onset.  Physical examination and radiographic testing of the 
elbows, wrists, hips, knees, and ankles revealed no joint 
effusions.  In fact, the veteran was described as having full 
range of motion, as well as no joint discomfort aside from 
that in his service-connected right shoulder.

In December 2003 the veteran underwent another C&P 
examination.  During that examination the veteran complained 
of difficulty with sleep; however, neurological testing 
failed to detect any objective evidence of acute neurological 
disease.  In fact, the examiner recommended that the veteran 
"be seen by psychiatry because it is probably more post-
traumatic stress disorder than any particular neurologic 
disease."  The veteran also complained of right shoulder 
pain, neck pain, and lower back pain, but physical 
examination revealed full range of motion in all major 
joints, and no joint effusion.  Muscle strength in the upper 
and lower extremities, doral [sic] and pedal, was 5/5, with 
no fasciculation or atrophy.  Deep tendon reflexes were 2+ 
bilaterally and symmetrically.  Coordination and gait were 
also normal.

In April 2004 the veteran received another C&P examination.  
During that examination he complained of a sleep disorder, 
headaches, myalgia in his back, weight loss after his 
discharge from military service, and nausea and vomiting.  
Physical examination and radiologic testing revealed no joint 
abnormalities aside from that involving the veteran's 
service-connected right shoulder.  In addition, the examiner 
reported that there were no neurological findings underlying 
the veteran's complaints of headaches, and averred that the 
veteran's headaches were "tension headaches causing 
headaches."  The examiner also reported that the veteran's 
weight loss, which he noted had resolved, was "probably 
secondary to changes in circumstances" in the veteran's 
life.  Other diagnoses included "sleep insomnia causing 
sleep disorder," and arthralgia, possibly due to 
"degenerative arthritis," as evidence by x-ray findings.  
According to the examiner, the veteran's symptoms are very 
vague, and are not corroborated by signs and symptoms since 
findings are negative for pathology.  The examiner adds that 
while the veteran is unable to sleep for more than four 
hours, it is a "restful sleep." 

The evidence clearly shows that the veteran's generalized 
fatigue and headaches began well before the start of the 
Persian Gulf War.  These symptoms thus do not meet the 
requirements for a grant of service connection due to Gulf 
War Syndrome.  See 38 C.F.R. § 3.317(a)(1)(i).  Moreover, 
post-service complaints of headaches have been diagnosed as 
tension headaches, and as such, are not manifestations of an 
undiagnosed illness.  

The veteran also complains vaguely of muscle and joint pain, 
however, the record lacks any objective proof of these 
symptoms aside from in-service complaints of muscle and joint 
pain (brought about by minor contact injuries to his legs 
while in service); in-service and post-service complaints of 
right shoulder pain stemming from an injury to his right 
shoulder while in service (which has been service-connected); 
and post-service complaints of wrist and back pain stemming 
from private workplace injuries to his wrists and back.  
These symptoms do not meet the requirements for a grant of 
service connection due to Gulf War Syndrome.  See 38 C.F.R. 
§ 3.317(a)(3).  

In addition to the above stated complaints, the veteran 
complains of abnormal weight loss, but the evidence indicates 
that this event was temporary; that it was related to his 
separation from service; and that it has long since resolved.  
He also complains of a sleep disorder; however, this disorder 
has been diagnosed as insomnia.  In fact, the 2003 examiner 
opined as to a possible psychiatric etiology for this 
symptom.  In any event it is insufficient, by itself, to 
justify a finding of a medically unexplained chronic 
multisymptom illness.  38 C.F.R. § 3.317.  

In short, the record contains no objective evidence 
perceptible to an examining physician of the signs or 
symptoms indicative of a qualifying chronic disability.  See 
38 C.F.R. § 3.317(a)(1)and (a)(3).  While the veteran is 
competent to report his symptoms (See Buchanan v. Nicholson, 
451 F.3d 1331 (2006); 38 C.F.R. § 3.159(a)(2)), in order to 
establish service connection under 38 C.F.R. § 3.317, there 
must be objective indications of a qualifying chronic 
disability.  38 C.F.R. § 3.317(a)(1).  In this case the 
veteran's disorders either predate the onset of the Persian 
Gulf War; are no longer manifest; or simply do not meet the 
definition of a qualifying chronic disability.  Accordingly, 
service connection for fatigue, headaches, muscle pains, 
joint pains, sleep disturbance, and abnormal weight loss due 
to Gulf War Syndrome is not warranted.  

With regard to direct service connection, there is no 
evidence of any post-service complaints of fatigue or 
abnormal weight loss.  Consequently, service connection for 
fatigue and abnormal weight loss under the provisions of 
38 C.F.R. § 3.303 must be denied.  Moreover, while SMRs 
contain a single complaint of headaches, no such disorder was 
noted by the veteran or the examining physician during the 
veteran's separation examination, and the record contains no 
mention of headaches, post-service, until the 2004 C&P 
examination.  Although the veteran reported having weekly 
headaches during his 2004 C&P examination, the examiner 
described these as tension headaches.  In fact, neurological 
testing done in December 2003 found no evidence of any 
neurologic disease, and the record contains no diagnosis of 
migraines.  Based on all of the foregoing, service connection 
for headaches is not warranted.  Id.

Although the record contains post-service complaints of sleep 
disturbance, SMRs reflect no such disorder.  Nor does the 
evidence document the incurrence of a sleep disorder within 
one year from the date of the veteran's separation from 
service.  Accordingly, service connection for sleep disorder 
is not warranted.  Id.

As noted previously, the veteran also complains vaguely of 
muscle and joint pains and, in fact, SMRs document several 
complaints of joint and muscle pain as a consequence of minor 
contact sports injuries involving the veteran's legs.  
However, the evidence shows that these in each instance, 
symptoms were acute and transitory.  Indeed, the veteran 
reported no swollen or painful joints during his separation 
examination, and the only musculoskeletal abnormality noted 
by the veteran and detected by the examiner was with respect 
to his service-connected right shoulder.  Moreover, recent 
diagnostic testing and physical examinations reveal no 
evidence of effusion or underlying pathology, and show the 
veteran as having full range of motion with no joint 
discomfort aside from that in his service-connected right 
shoulder.  The record also contains no post-service treatment 
for joint or muscle pain aside from treatment for the 
veteran's service-connected right shoulder, and treatment for 
post-service workplace (Workers' Compensation) injuries to 
the veteran's back and wrists.  Absent any objective evidence 
of post-service symptomatology, service connection for joint 
and muscle pain is not warranted.  Id.

The Board notes that the veteran's symptoms are, 
collectively, consistent with those associated with chronic 
fatigue syndrome; however, despite numerous examinations, the 
veteran has not been diagnosed with that disorder.  In any 
event, the record contains no post-service complaints of 
fatigue.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
fatigue, headaches, muscle pains, joint pains, sleep 
disturbance, and abnormal weight loss is not warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in October 2003, May 2004, 
and March 2005 satisfied the duty to notify provisions.  
Service medical records have been obtained and made a part of 
the file.  VA treatment records have also been obtained and 
made a part of the file.  In addition, the veteran has 
undergone multiple VA examinations, the reports of which are 
of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Accordingly, the 
claims may be finally decided at this time without prejudice 
to the veteran.


ORDER

1.  Service connection for fatigue, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

2.  Service connection for headaches, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

3.  Service connection muscle pains, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

4.  Service connection for joint pains, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

5.  Service connection for sleep disturbance, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

6.  Service connection for abnormal weight loss, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.



REMAND

Subsequent to the filing of his appeal for an increased 
rating for status post internal fixation, right shoulder, the 
veteran raised the issue of an earlier effective date 
regarding the initial grant of service connection for status 
post internal fixation, right shoulder.  Because the 
veteran's appeal stems from an initial grant of service 
connection, the Board must consider the possibility of 
separate ratings for separate periods of time.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.).  However, the Board cannot consider the 
possibility of separate ratings for separate periods of time 
until the time period under consideration has been 
adjudicated.  The Board thus finds the issues of entitlement 
to an earlier effective date for status post internal 
fixation, right shoulder, and entitlement to an increased 
rating for status post internal fixation, right shoulder, to 
be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  The issue of an increased rating for 
status post internal fixation, right shoulder must therefore 
be remanded pending resolution of the veteran's claim for an 
earlier effective date.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Following adjudication of the issue of an earlier 
effective date for status post internal fixation, right 
shoulder, if an earlier effective date is granted, the 
RO should readjudicate the issue of an increased rating 
for status post internal fixation, right shoulder, which 
is already on appeal.  The veteran and his 
representative should be notified of the veteran's 
appellate rights with regard to every decision issued by 
the RO, including any putative grant of an earlier 
effective date.  The veteran and his representative are 
hereby reminded that to obtain appellate jurisdiction of 
an issue not currently in appellate status, a timely 
appeal (Notice of Disagreement, and, after issuance of a 
Statement of the Case, a substantive appeal) must be 
perfected.  

2.  If the veteran's claim for an earlier effective date 
is denied, the veteran and his representative must be 
notified of the denial and advised of the veteran's 
appellate rights.  The veteran and his representative 
are again reminded that to obtain appellate jurisdiction 
of an issue not currently in appellate status, a timely 
appeal (Notice of Disagreement, and, after issuance of a 
Statement of the Case, a substantive appeal) must be 
perfected.  

3.  Following completion of the above, the case should 
be returned to the Board for appellate review of the 
veteran's claim for an increased rating for status post 
internal fixation, right shoulder, along with any other 
issue perfected on appeal, unless the veteran notifies 
the RO in writing that he is withdrawing his appeal  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


